Citation Nr: 0627586	
Decision Date: 08/31/06    Archive Date: 09/06/06	

DOCKET NO.  04-38 461A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Oklahoma City, Oklahoma




THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the veteran at the 
Comanche County Memorial Hospital emergency room on 
February 2, 2002.




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

It is reported that the veteran had active military duty from 
July 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision issued by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Oklahoma City, Oklahoma.  For the reasons detailed below, 
this appeal is not ready for final review and must be 
remanded for additional development.


REMAND

Initially, the Board would point out that the veteran was not 
provided VCAA notice in this case prior to the issuance of 
the adverse decision with which he disagreed.  VCAA notice 
was apparently posted to the veteran together with the 
September 2004 statement of the case, and this is a fatal 
flaw, since VCAA notice must be provided to the veteran prior 
to any adverse decision.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

This claim was decided by the VAMC under 38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2005).  The veteran sought 
treatment for significant chest pain which he thought was a 
heart attack (myocardial infarction).  The claim was denied 
by the VAMC on the basis of a conclusion by the Chief of 
Medical Administration Service that the veteran's condition 
was not emergent in nature.  Given the fact that the veteran 
is known to have hypertension and that he has, in written 
statements, provided a facially valid history of experiencing 
significant chest pain, and the private emergency room 
treatment records which show that the veteran was provided a 
medical work-up appropriate to possible heart attack, it 
appears to the Board that the question of whether "care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health," 
is one requiring a qualified medical opinion, and it is 
unclear whether the VAMC Chief of Administration Service is a 
physician who may provide a competent clinical opinion on the 
question presented.  Although the veteran reported to private 
emergency room personnel that he had chest pain over the last 
three or four mornings, his written statements seem to make 
it apparent that the level of pain on February 2, 2002, was 
sufficient to place the veteran in subjective fear of his 
life or health.  

There was no discussion in the decision or statement of the 
case with respect to the two other principal requirements for 
payment or reimbursement of unauthorized medical expenses:  
That such treatment be provided for a service-connected 
disability or for any disability of a veteran who has a total 
disability, permanent in nature, and whether other VA or 
other Federal facilities were feasibly available.  In the 
absence of the veteran's claims folder, it appears that the 
veteran in this case has been granted service connection for 
PTSD with a 70 percent evaluation.

The Board finds that in this case the question of the 
emergent nature of the problem for which the veteran sought 
private emergency treatment is closely related to and 
interrelated with the question of whether other VA or Federal 
facilities were "feasibly available."  That is, an 
individual believing he is experiencing a heart attack might 
reasonably be expected to drive himself several miles to a VA 
facility instead of some shorter distance to a private 
facility.  In written statements, the veteran reported that 
he initially traveled to a VA Clinic at Fort Sill, but was 
turned away.  The Board would like to see objective evidence 
that this occurred.  

There is a complete absence of any discussion in the decision 
or statement of the case as to the relative times and 
distances involved in the questions presented in this appeal.  
Using map sites available on-line, the Board preliminarily 
discovered (zip code to zip code) that it was apparently an 
extremely short distance and time for the veteran to travel 
from his home in Lawton to Fort Sill, and an equally short 
distance from Fort Sill or the veteran's home in Lawton to 
the Comanche Community Hospital emergency room.  These were 
all distances of some 2 miles or less requiring minutes of 
travel.  

Assuming, without presently conceding, that the veteran's 
subjective symptoms warranted concern of heart attack for 
life and health, the decision and statement of the case 
indicate it was reasonable for the veteran to be required to 
travel to the VAMC in Oklahoma City, which is apparently some 
88 miles (1 hour, 18 minutes driving time) from the veteran's 
home to the VAMC.  These closely associated issues with the 
emergent nature of the veteran's medical condition must be 
developed and addressed by the VAMC adjudication personnel on 
remand.  Once the known distances involved are ascertained, 
this information must be included in the medical expense 
folder at the time it is provided to a qualified physician 
for the production of a competent opinion regarding the 
emergent nature of the veteran's condition on February 2, 
2002.

Having denied the veteran's claim for payment of unauthorized 
medical expenses in accordance with 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120, the VAMC failed to in any way address the 
other possible method for the veteran's claimed private 
emergency room expenses to have been paid under 38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. § 17.1000-1008 (2005).  Of 
course, any claim from a veteran must be addressed under any 
possible legal and regulatory framework which may be 
available to him.  On remand, should the RO again determine 
that payment of unauthorized medical expenses is unavailable 
to the veteran under 38 U.S.C.A. § 1728, it must of course 
fully develop possible entitlement for payment of these 
expenses under 38 U.S.C.A. § 1725.  It would appear likely 
that the 70 percent service-connected veteran in this appeal 
was an active VA health-care participant, but the Board is 
without sufficient information to determine whether he was 
enrolled in the health-care system established under Section 
1705(a), had received VA health care within a 24-month period 
preceding the private emergency services, and whether he has 
any additional health insurance coverage.  A precondition for 
eligibility for payment of private emergency care treatment 
under 38 U.S.C.A. § 1725, is that the veteran has been found 
not eligible for reimbursement under Section 1728.  That is, 
once the RO determined that he was ineligible under 
Section 1728, it was duty bound to then perform the necessary 
development to decide whether he might be eligible under 
Section 1725.

There is no indication n the medical expense folder of 
whether the veteran is represented by a Veteran's Service 
Organization.  Veteran's with 70 percent evaluations often 
are represented.  If the veteran is in fact represented by a 
Veterans Service Organization, that representative was given 
no opportunity to provide any evidence or argument in the 
veteran's behalf in the current appeal.  If represented, the 
veteran had a right to the assistance of such representative, 
both while the claim was being adjudicated at the VAMC, and 
after the appeal was forwarded to the Board.  38 C.F.R. 
§ 20.600 (2005).  This issue may also be remedied on remand.

While certain copies of charges and billings from the 
veteran's private treatment at the emergency room are on 
file, it would certainly be helpful if the VAMC in developing 
this appeal was able to provide a sum certain of the amount 
owed by the veteran to that facility for which he is now 
presently making claim to VA.

For these reasons, the case is REMANDED to the VAMC for the 
following action:

1.  The VAMC must determine whether the 
veteran has a duly appointed Veterans 
Service Organization representative.  
This information is contained in the 
veteran's VA Regional Office (RO) 
maintained claims folder.  If so, notice 
must be provided to both the veteran and 
the representative when required (such as 
VCAA notice).  

2.  The RO must provide the veteran (and 
representative, if any) with proper VCAA 
notice which includes a recitation of the 
evidence necessary to substantiate his 
claim, the evidence he is responsible to 
submit, the evidence VA will collect on 
his behalf, and which advises him to 
submit any relevant evidence in his 
possession.  The veteran should be 
invited to submit any objective evidence 
he may have that he was refused service 
at a VA Clinic at Fort Sill on 
February 2, 2002.  This would also be an 
appropriate time for the VAMC to notify 
the veteran of the evidence necessary to 
substantiate a claim for payment of 
expenses under 38 U.S.C.A. § 1725, 
including evidence of any alternative 
health-care insurance available to him, 
and whatever information is otherwise 
needed by the VAMC to make a 
determination under this alternative 
method for the veteran to receive payment 
for private emergency treatment (should 
the claim continue to be denied under 
38 U.S.C.A. § 1728).  

2.  VAMC adjudication personnel should 
perform whatever research is necessary to 
create a memo for record or other 
documentary evidence indicating the 
relative distances involved for travel 
from the veteran's home to the Fort Sill 
VA Clinic, to the Comanche Community 
Hospital, and from the veteran's home to 
the VA Medical Center in Oklahoma City, 
Oklahoma.  This documentary evidence must 
be placed in the medical expense folder.

3.  VAMC adjudication personnel should 
also ascertain the actual amount of money 
claimed by the veteran to be owing to the 
Comanche County Memorial Hospital in 
total, and this should be reduced to a 
memo for record or piece of documentary 
evidence to be inserted into the VAMC 
medical expense folder.  Additionally, 
VAMC adjudication personnel should 
attempt to collect any available record 
from the VA Clinic at Fort Sill 
indicating that this facility treated or 
refused the veteran service or treatment 
on February 2, 2002, and any objective 
evidence received must be placed in the 
VAMC medical expense folder.

4.  After completing the above 
development, and giving the veteran the 
opportunity to submit any additional 
evidence or argument he may have in 
support of his claim, the medical expense 
folder (including the memo for record 
describing the relative distances to be 
traveled to receive VA medical care) must 
be provided to a qualified physician for 
the production of a competent clinical 
opinion as to whether the veteran's 
condition on February 2, 2002, was or was 
not "a medical emergency of such nature 
that delay would have been hazardous to 
life or health."  The reviewing physician 
should consider the relative distances 
necessary to travel to receive VA medical 
care, as one of the factors in evaluating 
the emergent nature of the veteran's 
condition on February2, 2002.  A mere 
conclusory statement is inadequate.  A 
discussion of the reasons and bases 
supporting the conclusion must be 
included in the statement provided.

5.  After completing the above 
development, VAMC adjudication personnel 
should again address the veteran's claim 
for payment or reimbursement of 
unauthorized medical expenses.  If 
payment may not be made under 38 U.S.C.A. 
§ 1728, then consideration of payment 
under § 1725 must be accomplished.  If 
payment may not be made under either 
section, a supplemental statement of the 
case must be issued which includes a 
complete discussion of why entitlement is 
being denied under each section.  The 
veteran (and representative, if any) must 
be provided a copy of the supplemental 
statement of the case and offered an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  If 
the case is returned to the Board for 
appellate consideration, the VAMC must 
collect the veteran's claims folder from 
the RO and forward it together with the 
medical expense folder.  The veteran need 
do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
					F. JUDGE FLOWERS 
			Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

